Investor Contact: Pamela Catlett (503) 671-4589 Media Contact: Kellie Leonard (503) 671-6171 NIKE, INC. REPORTS FISCAL 2 Select First Quarter Results: · Revenue $4.8 billion; down 12 percent versus prior year or down 7 percent excluding currency changes · Diluted EPS up 1 percent from prior year to $1.04 · Worldwide futures orders down 6 percent, down 4 percent excluding currency changes · Inventories down 7 percent versus prior year BEAVERTON, Ore., Sept. 29, 2009 – NIKE, Inc. (NYSE:NKE) today reported financial results for its fiscal 2010 first quarter ended August 31, 2009. First quarter revenues decreased 12 percent to $4.8 billion, compared to $5.4 billion for the same period last year. Excluding changes in currency exchange rates, net revenue was down 7 percent compared to the same period last year. First quarter net income was flat compared to the prior year at $513 million and diluted earnings per share increased 1 percent to $1.04. “We delivered a good start to the fiscal year,” said Mark Parker, NIKE, Inc. President and Chief Executive Officer. “These results illustrate that the emotion of sports, combined with innovative product, strong brands and premium retail experiences can make powerful connections to consumers even in challenging times.” Parker concluded, “Leveraging these powerful consumer connections with a laser focus on operational excellence will enable Nike to deliver consistent long-term profitable growth. We’re on the right track, moving forward with confidence in hand and opportunity in mind.”* Futures Orders The Company reported worldwide futures orders for Nike brand athletic footwear and apparel, scheduled for delivery from September 2009 through January 2010, totaling $6.2 billion, 6 percent lower than orders reported for the same period last year. Excluding currency changes, reported orders would have declined 4 percent.* By geography, futures orders were as follows: Geography Reported Futures Orders Excluding Currency Changes North America
